Citation Nr: 0404187	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  03-16 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Nevada Commission for Veteran 
Affairs



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1977 to June 1981.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2002 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada, which, in part, denied service 
connection for PTSD.  In the same decision, the RO increased 
the rating for service-connected residuals of a closed head 
injury, with mental disorder due to general medical 
condition, to 70 percent; declined to reopen a claim of 
service connection for temporomandibular joint disorder on 
the ground that new and material evidence had not been 
received; and denied service connection for rib cage pain, 
left shoulder pain, and low back pain.  In her notice of 
disagreement, the veteran expressly limited her appeal to the 
matter of service connection for PTSD.  Accordingly, that is 
the only issue before the Board.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington D.C.  VA will notify you if further 
action is required on your part.


REMAND

The veteran received what appears to be an adequate "duty to 
assist" letter in December 2000.  The rating decision at 
issue (in April 2002) and a statement of the case (SOC) in 
March 2003 provided her more specific details regarding the 
matter at hand. 

Historically, by a November 1981 rating decision, the veteran 
was awarded service connection for residuals of a closed head 
injury.  The grant of service connection was based on service 
medical records establishing that while on active duty in 
December 1980, the veteran sustained head injuries in an 
automobile accident.  The service medical records documenting 
the hospital course for injuries she sustained in the 
accident show diagnosis of acute organic brain syndrome, 
secondary to closed head trauma due to the automobile 
accident.  Postservice medical evidence shows that the 
veteran continues to be followed for symptoms related to the 
head trauma.  

Service connection has been established for mental disability 
due to head trauma sustained in a motor vehicle accident in 
service (currently rated 70 percent).  Nevertheless, the RO 
has expressly denied service connection for PTSD (finding the 
veteran did not have such disability).  If she does have such 
disability, she is entitled to have it service connected (and 
its symptoms considered in rating her service connected 
psychiatric disability).  

In a May 2003 letter, the veteran made further allegations of 
stressors in service, which do not appear to have been 
considered.  VA outpatient records dated in 2003 indicate 
that the veteran described stressors involving sexual 
harassment and coercion during her active duty.  Here, the 
record does not indicate that an attempt has been made to 
obtain the veteran's service personnel records, which may 
provide information pertinent to the alleged stressors and 
her PTSD claim.  In regard to the alleged stressors, the 
Board notes that 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. 
§ 3.159(c)(2) mandate that VA will end its efforts to obtain 
records from a federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
Cases in which VA many conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the request records do not exist or 
the custodian does not have them.  38 C.F.R. § 3.159(c)(2).  

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the 
medical evidence of record also includes reports of VA 
examinations in March 2000 and April 2001, and VA outpatient 
reports dated through July 2003.  These medical records 
contain conflicting diagnoses of the claimed psychiatric 
disorder.  The March 2000 report of VA examination shows 
diagnosis, in pertinent part, of mental disorder due to 
general medical condition, post closed head trauma with 
cognitive and behavioral sequelae (non-psychotic organic 
brain syndrome), and personality disorder due to closed head 
trauma.  The April 2001 VA examination report shows 
diagnosis, in pertinent part, of post trauma brain disorder, 
and mild to moderate (fluctuating) depression.  However, VA 
medical records dated through July 2003, signed by VA nurses 
who saw and treated the veteran on an outpatient basis show a 
diagnosis of PTSD.  The records generally indicate that the 
veteran is dealing with "continuing stressors that appear to 
be escalating for her."  A January 2003 outpatient record 
shows diagnoses of PTSD, organic affective disorder, and 
cognitive disorder not otherwise specified.  An April 2003 
outpatient record shows diagnosis of PTSD "from several 
incidents and situations," and secondary depression (noted 
to have manifested before the December 1980 automobile 
accident).  Notably, although the opinion of the examiners 
who performed the March 2000 and April 2001 VA examinations 
(one of whom was chief of psychiatry services at a VA medical 
facility, the other a Board certified psychiatrist) provided 
some rationale behind the medical findings, there are no 
opinions, with supporting rationale, in the VA outpatient 
records containing diagnoses of PTSD.  Moreover, the 
outpatient records do not specifically cite the stressor(s) 
on which the PTSD diagnosis was based.  Furthermore, it 
appears that the examiners performing the March 2000 and 
April 2001 examinations were not aware of the stressor 
allegations (other than the automobile accident in December 
1980) made by the veteran in her May 2003 letter.  To assure 
a full and fair adjudication of the veteran's claim, further 
development of medical evidence is also needed.  

VA regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination, in an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655.

The nature of the psychiatric disability at issue in this 
case suggests that the veteran is receiving ongoing 
treatment.  Reports of such treatment may include information 
pertinent to her claim.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated her for any 
psychiatric disorder, including PTSD, 
from July 2003 to the present, then 
obtain records of such treatment from all 
sources identified.  Whether or not she 
responds, the RO should obtain any VA 
records of treatment for any psychiatric 
disorder, to include PTSD, which are not 
already associated with the claims file.  

2.  The RO should contact the veteran and 
request that she provide as much detail 
as possible (to include names, dates, 
locations) regarding the alleged 
stressors she reported in her May 2003 
letter.  The RO should then contact the 
appropriate service department(s) to 
obtain the veteran's service personnel 
records and to obtain any records 
reflecting, to the extent possible, the 
activities of the veteran during any 
pertinent period she alleges that a 
stressful incident occurred.  The RO must 
determine (in accordance with the 
guidelines for claims of PTSD based on 
personal assault) whether any alleged 
stressor (other than the motor vehicle 
accident in service) has been verified.  

3.  After all the above is completed, the 
RO should arrange for the veteran to be 
afforded a VA psychiatric examination to 
determine the etiology of any psychiatric 
disability, and specifically whether or 
not she has PTSD as the result of a 
verified stressor(s).  The claims folder 
must be made available to the 
psychiatrist for review in conjunction 
with the examination.  The psychiatrist 
should review pertinent historical data 
in the claims folder, including previous 
psychiatric findings and diagnoses.  The 
psychiatrist should integrate the 
previous psychiatric findings and 
diagnoses with current findings to obtain 
a true picture of the nature of the 
veteran's psychiatric status.  The RO 
should advise the psychiatrist which 
stressor(s) are verified.  The 
psychiatrist should make a specific 
determination as to whether the 
diagnostic criteria for a diagnosis of 
PTSD are satisfied.  The psychiatrist 
should specifically opine whether the 
veteran has PTSD due to a stressor 
event(s) in service, and should explain 
the rationale for any opinions given.  

4.  The RO should then review the claim 
in light of all evidence added to the 
record since their last previous review 
of the claim.  If it remains denied, the 
RO should provide the veteran and her 
representative an appropriate 
supplemental statement of the case, and 
give them the requisite period of time to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


